 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKawasaki Motors Corporation, U.S.A. and Interna-tional Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica (UAW). Cases 17-CA-8737, 17-CA-8854,17-CA-8936, and 17-RC-8473August 3, 1981DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONOn January 29, 1981, Administrative Law JudgeFrederick C. Herzog issued the attached Decisionin this proceeding. Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs, the Union filed cross-exceptions, and theGeneral Counsel and the Union filed answeringbriefs to Respondent's exceptions.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and briefs and has decided toaffirm the rulings, findings,' and conclusions2of theAdministrative Law Judge and to adopt his recom-mended Order.3Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.The General Counsel has excepted to the Administrative Law Judge'sfinding that counsels for the General Counsel knowingly offered as anexhibit a document which was not a true copy. The General Counselcontends that, at the time the document in question was offered, counselsfor the General Counsel had no knowledge that it was not a true copy.We find merit in the General Counsel's exception.The record reveals that, during the Union's second election campaign,Respondent posted a notice dated April 10, 1979, regarding bomb threats.The General Counsel alleged that this notice violated Sec. 8(a)(l) of theNational Labor Relations Act, as amended. During the hearing counselsfor the General Counsel introduced and offered as an exhibit a copy ofthe notice through the testimony of Bruce Berg, who identified the copyas "the posting that went up." However, during wir dir examination byRespondent's counsel, Berg testified that the notice which Respondenthad posted differed from the document he had identified in size, type,and heading. The Administrative Law Judge thereupon rejected the offerof the exhibit. Counsel for the General Counsel subpenaed from Re-spondent a true copy of the notice, which was subsequently offered andreceived into evidence.Nothing in the record indicates that counsels for the General Counselhad any knowledge prior to the voir dire examination of Berg that thecopy of the notice which they offered into evidence was not a true copy.Further, upon discovery of this fact, counsels for the General Counselacted promptly in obtaining and introducing into evidence a true copy ofthe notice, which differed only in collateral respects from the copy firstoffered. Under these circumstances, we find. contrary to the Administra-tive Law Judge, that counsels for the General Counsel did not knowinglyoffer an untrue copy of the notice into evidence.2 The Administrative Law Judge indicated in dicta that a dischargewas unlawful if it were shown that the discharge was, in part, discrimina-torily motivated. We expressly disavow this statement. See Wright Line, aDivision of Wright Line, Inc., 251 NLRB 1083 (1980).3 We find that the extraordinary remedies requested by the Union in itscross-exceptions are not warranted to remedy the unfair labor practicesfound herein. Chairman Fanning agrees with his colleagues that the ex-traordinary remedies requested by the Union in its cross-exceptions, i-cluding imposition of a bargaining order, are not warranted here. In sofinding. Chairman Fanning continues to adhere to his position in United257 NLRB No. 69Respondent has excepted to the AdministrativeLaw Judge's refusal to grant Respondent's motionsfor a mistrial based on the conduct of counsels forthe General Counsel during the hearing. Specifical-ly, Respondent objects to the use by counsels forthe General Counsel of a tape recorder; their ri-fling through Respondent's papers; their knowinglyoffering as an exhibit a document which was not atrue copy; their failure to pay their share of thecost of transcribing certain tapes offered into evi-dence; their failure to tender witnesses' affidavits toRespondent prior to Respondent's cross-examina-tion; and their refusal to obtain affidavits given bytwo witnesses to the Department of Labor.We find no merit in Respondent's exception. Asdiscussed below, none of the conduct of counselsfor the General Counsel resulted in prejudice toRespondent, and thus their conduct does not war-rant a mistrial.With regard to the use of a tape recorder, therecord reveals that, prior to the calling of the firstwitness, counsels for the General Counsel placed atape recorder on the table in front of them. Notic-ing the tape recorder, the Administrative LawJudge instructed counsels for the General Counselto remove it. Counsels for the General Counsel re-quested permission to record the testimony of thefirst witness, but the Administrative Law Judge re-fused permission. There is no evidence that coun-sels for the General Counsel operated the tape re-corder subsequently during the hearing in disregardof the Administrative Law Judge's instructions.Nor is there any evidence that counsels for theGeneral Counsel intended to use the tape recorderfor any purpose other than to record the testimonyof the first witness. Under these circumstances, al-though counsels for the General Counsel injudi-ciously failed to seek permission from the Adminis-trative Law Judge prior to commencement of thehearing for use of the tape recorder, we find thatno prejudice resulted from this brief incident.With regard to the rifling of Respondent'spapers, the record reveals that at one point in theproceeding one of the counsels for the GeneralCounsel walked behind Respondent's counsel'stable, allegedly to examine an exhibit that had beenoffered into evidence by Respondent. Respondent'sDairy arner Cpcruriv e .lioiuron. 242 NLR 1026 (1979), wherein hestated that in certain extraordinary circumstanlces a bargaining ordershould be given een absent a card majorit Chairman Fanning believeshowever, that he unfair labor practlices found herein are nlot sufficientlyextensive to support imposition of this extraolrdinary remedy MemberZimmerman agrees wilh Chairman Faninrg hatll. o anlly view of the ap-plicable law, imposition of a bargaining order absent a card majority isnot appropriate in the present case Therefore Member Zimmerman findsit unnecessar t express a iew on the bargaiing order issue presentedin Untited Dairy, inll which he (lid nlot participatle502 KAWASAKI MOTORScounsel, who was at the entrance to the hearingroom, immediately objected to this conduct. TheAdministrative Law Judge instructed counsel forthe General Counsel to leave Respondent's coun-sel's table, and counsel for the General Counselcomplied. There was no evidence that counsel forthe General Counsel's conduct was motivated by adesire to examine any of Respondent's trial notesor other internal memoranda nor that counsel forthe General Counsel in fact examined such docu-ments. Thus, although counsel for the GeneralCounsel displayed injudicious conduct, we find thatthis conduct did not result in prejudice to Re-spondent.With regard to the offer of a document as an ex-hibit which was not a true copy, we find, as dis-cussed in footnote 1, that counsels for the GeneralCounsel had no knowledge prior to the offer of thedocument that it was not a true copy. Accordingly,as there was no misconduct on the part of counselsfor the General Counsel in this regard, no preju-dice resulted to Respondent.With regard to the failure of the General Coun-sel to pay his share of the cost of transcribing cer-tain tapes, the record reveals that on the third dayof the hearing, during a colloquy between the par-ties and the Administrative Law Judge, the Admin-istrative Law Judge learned for the first time thatcounsels for the General Counsel had in their pos-session tape recordings of speeches of variousmembers of Respondent's management taped byemployees. In view of the fact that there had beenextensive prior testimony in the hearing regardingwhat Respondent's officials had said in thosespeeches, the Administrative Law Judge instructedcounsels for the General Counsel that, if this cor-roborative evidence were not offered into evi-dence, the Administrative Law Judge might drawadverse inferences to the General Counsel's posi-tion. After a recess, counsels for the General Coun-sel offered into evidence eight of the nine tapes intheir possession. The ninth tape was not offered bycounsels for the General Counsel because it did notrelate to the unfair labor practices alleged; howev-er, this tape was offered into evidence by theUnion in support of its election objections. Notingthat the tapes had to be authenticated before hecould receive them into evidence, the Administra-tive Law Judge inquired as to whether counsels forthe General Counsel intended to call witnesses forsuch purpose. Counsels for the General Counselstated that they had no witnesses who could testifyto the authenticity of the tapes.Thereupon, in an off-the-record discussion, theparties decided to have duplicates of the tapesmade, to send the originals to a sound studio tofilter out the extraneous noises, and then to havetranscripts made of the tapes. Counsels for theGeneral Counsel indicated that the expense entailedin this procedure might prevent the General Coun-sel's agreement to it and called their superiors atthe Regional Office to discuss the matter.When the hearing resumed, counsels for theGeneral Counsel indicated that the General Coun-sel would agree only to share in the expense oftranscribing three of the eight tapes offered asGeneral Counsel's exhibits because two of the re-maining tapes did not relate to the unfair laborpractices alleged and the other tapes, containing aspeech the transcript of which had already been re-ceived into evidence, were unnecessary to tran-scribe. The Administrative Law Judge asked coun-sels for the General Counsel if their present posi-tion meant that they wished to withdraw theiroffer of certain tapes as General Counsel's exhibits,and counsels for the General Counsel respondedthat they were maintaining their offer of all eighttapes. The Administrative Law Judge thereupondirected the parties to proceed with the authentica-tion of the tapes and adjourned the proceedings toallow the parties the time necessary for such proce-dure. During the adjournment, the Regional Direc-tor withdrew an allegation of the complaint, ren-dering, from the viewpoint of counsels for theGeneral Counsel, all of the tapes irrelevant as evi-dence. Consequently, counsels for the GeneralCounsel notified Respondent and the Union thatthe General Counsel was unwilling to share in thecosts of transcribing any of the tapes unless theparties had relied on his previous position. Howev-er, counsels for the General Counsel made no at-tempt to withdraw their offer of any of the tapes asGeneral Counsel's exhibits. It appears that the Gen-eral Counsel has refused to date to pay any portionof the transcription costs of the tapes.In view of the fact that certain discussions be-tween the parties regarding the tapes and the pay-ment of transcription costs occurred off the record,we are unable to determine whether the GeneralCounsel at any point expressly agreed to pay a por-tion of the transcription costs of all tapes and sub-sequently reneged on this agreement. However, inour opinion, such resolution is unnecessary. Wefind that, since the tapes were General Counsel'sexhibits, the General Counsel was obligated toshare in the transcription costs necessary for theirauthentication. The General Counsel voluntarilychose to offer the tapes into evidence rather thanrisk any adverse inferences drawn by the Adminis-trative Law Judge, and he chose not to withdrawany or all of the tapes after a review of them con-vinced him that none of the tapes was relevant as503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence. Thus, it appears that the General Coun-sel took the inconsistent position of wanting thetapes in evidence but not wanting to pay for theirtranscription, without which the tapes were uselessand could not be received into evidence. We donot approve of the General Counsel's position inthis matter. However, Respondent has failed to es-tablish any prejudice resulting from this matter.Respondent also wanted the tapes in evidence andsubpenaed the tapes from the General Counsel,presumably for the purpose of introducing theminto evidence if the General Counsel had not doneso. Thus, the General Counsel's position in regardto the tapes in no way thwarted Respondent'sdesire to have the Administrative Law Judge con-sider this evidence or prevented a complete record.In any event, although the Administrative LawJudge did consider this evidence, he did not relyon anything contained in the tapes in making anyof his findings and conclusions. Under these cir-cumstances, the General Counsel's failure to payhis share of the transcription costs of the tapes didnot result in any prejudice to Respondent's case.With respect to the failure of counsels for theGeneral Counsel to tender witnesses' affidavits toRespondent, the record reveals that, upon conclu-sion of the direct examination of each witnesscalled by counsels for the General Counsel, Re-spondent's counsel requested all prior statements ofthe witness. On each occasion counsels for theGeneral Counsel complied with this request but, asto six witnesses, it was discovered, after Respond-ent's cross-examination had begun or had beencompleted, that counsels for the General Counselhad additional statements in their possession. Theseadditional statements were promptly furnished toRespondent.These actions constitute undisputed errors on thepart of counsels for the General Counsel. Howev-er, Respondent failed to establish that the errorswere prejudicial. The record reveals that the addi-tional statements of two of the witnesses were dis-covered and furnished to Respondent while thewitnesses were still on the stand, allowing Re-spondent to utilize the additional statements in itscross-examination. Further, the testimony of an-other witness whose additional statement was fur-nished to Respondent after his cross-examinationhad been concluded was totally discredited by theAdministrative Law Judge. Moreover, there wasno evidence of bad faith on the part of counsels forthe General Counsel. In any event, pursuant to anorder of the Administrative Law Judge, counselsfor the General Counsel returned to the hearing forfurther cross-examination all witnesses who hadtestified subsequent to the first witness whose state-ments had not been timely furnished to Respond-ent. However, Respondent chose not to engage inany further cross-examination of any of these wit-nesses regarding their prior testimony. Under thesecircumstances, we find that the errors of counselsfor the General Counsel in this regard were notprejudicial to Respondent. See Carlisle Paper BoxCompany, 168 NLRB 706 (1967), enfd. 398 F.2d 1(3d Cir. 1968).Finally, with respect to the General Counsel'srefusal to obtain from the Department of Labor theaffidavits of two witnesses, the record reveals thaton December 17 or 18, 1979, during an adjourn-ment of the hearing, Respondent's counsel learnedthat some employees had given statements to a De-partment of Labor investigator at some time afterNovember 29, 1979, the date of the last adjourn-ment of the hearing. Respondent made no attemptto obtain these affadivits from the Department ofLabor. Further, Respondent did not request theGeneral Counsel to obtain these affidavits until thehearing resumed on January 23, 1980. Pursuant toagreement of the parties, the Union's counsel andcounsels for the General Counsel questioned allemployee witnesses to ascertain if they had givenstatements to other Federal agencies. Only BruceBerg and Greg Harm, who had testified on August14 and 15, 1979, indicated that they had givenstatements to a Department of Labor investigatorat some time after the hearing adjourned in No-vember 1979. Respondent thereupon requested theAdministrative Law Judge to direct the GeneralCounsel to contact the Department of Labor andobtain these statements. The Administrative LawJudge denied this request. We find no error in theAdministrative Law Judge's ruling. The require-ment that a witness' statements be furnished uponrequest to opposing counsel prior to cross-examina-tion applies only to statements in existence at thetime of the witness' testimony which relate to thesubject matter of the testimony. National LaborRelations Board Rules and Regulations, Series 8, asamended, Section 102.118(b)(1). As the statementsof Berg and Harm were given to the Departmentof Labor subsequent to their testimony at the hear-ing, the General Counsel was under no obligationto furnish these statements to Respondent. Underthese circumstances, we find that the Administra-tive Law Judge correctly denied Respondent's re-quest that the General Counsel be directed toobtain these statements.In sum, we find that Respondent was accorded afair hearing and that the Administrative Law Judgecorrectly denied Respondent's motions for a mis-trial.504 KAWASAKI MOTORSORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, KawasakiMotors Corporation, U.S.A., Lincoln, Nebraska, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder,4except that the attached notice is substitut-ed for that of the Administrative Law Judge.[Direction of Second Election and Excelsior foot-note omitted from publication.]In accordance with his partial dissent in Olympic Medical Corporation,250 NLRB 146 (1980), Member Jenkins would award interest on backpaydue based on the formula set forth therein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to give evidence, the National Labor RelationsBoard has found that we have violated the Nation-al Labor Relations Act, as amended, and has or-dered us to post this notice to assure you of yourrights under the law and to advise you of the ac-tions we are required to take to remedy our viola-tions of the Act.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT fire, lay off, or otherwise dis-criminate against any employee for engagingin union activities or giving aid or support toany labor organization.WE WILL NOT threaten employees by advis-ing them-that they or others may be discharged-that we might impose more onerous jobduties-that we might close or move our plantor any of its work-that we may withhold promotions, jobreviews, or benefits-that selection of a union would befutile.WE WILL NOT promise benefits to employ-ees in order to persuade them to stop theirunion activities or support.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your rights set forth above, whichare among those protected by the NationalLabor Relations Act.WE WILL offer Dan Bennett immediate andfull reinstatement to his former position of em-ployment or, if that position no longer exists,to a substantially equivalent position, withoutprejudice to his seniority or other rights andprivileges previously enjoyed.WE WILL make Dan Bennett whole for anyloss of pay he may have suffered as a result ofour discrimination against him, with interest.KAWASAKI MOTORS CORPORATION,U.S.A.DECISIONSTATEMENT OF THE CASEFREDERICK C. HERZOG, Administrative Law Judge:This case had its inception when the International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America (UAW)' filed a petition for anelection to be conducted by the National Labor Rela-tions Board in a unit of production and maintenance em-ployees at the Lincoln, Nebraska, plant of KawasakiMotors Corporation, U.S.A.2Pursuant to that petition inCase 17-RC-8473 and the ensuing Decision and Direc-tion of Election by the Regional Director for Region 17of the National Labor Relations Board, an election bysecret ballot was conducted on June 2, 1978. However,on September 29, 1978, Respondent agreed with the Re-gional Director to void and set aside the results of thatelection. Pursuant thereto and a supplemental decision onobjections and order setting aside the election, whichissued October 18, 1978, a rerun election by secret ballotwas conducted on April 19, 1979. The tally of ballotsshowed that there were approximately 516 eligiblevoters, 207 of whom cast their votes in favor of, and 257of whom cast their ballots against, representation by theUnion. There were no void ballots and 28 ballots werechallenged. Thereafter, on April 24, 1979, the Unionfiled timely objections to the conduct of the election.The Regional Director subsequently determined that cer-tain complaint allegations, set forth below, encompassed,in part, acts and conduct set forth in the Union's Objec-tions 2, 3, 4, 8, 12, 14, and 15; accordingly, he consoli-Hereinafter referred to as the Union.2 Hereinafter referred to as Respondent505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdated said complaints with these objections to the elec-tion. On July 13, 1979, the Board denied the request forreview of the Regional Director's decision in this matter.The complaints issued by the Regional Director whichrelate to this case are summarized, as follows:Case 17-CA-8491On August 30, 1978, the Union filed a charge allegingthat Respondent violated Section 8(a)(1) and (2) of theNational Labor Relations Act, as amended, herein calledthe Act, by conduct preceding the June 2, 1978, election.On October 2, 1978, a complaint issued thereon, but al-leging only violations of Section 8(a)(1). Respondent'stimely answer denied all wrongdoing. On October 17,1978, Respondent and the Regional Director entered intoa unilateral informal settlement agreement, providing re-medial action on the part of Respondent for the allegedviolations of Section 8(a)(1) of the Act, though furtherexpressly providing that Respondent did not admithaving engaged in any violative conduct. On July 25,1979, the Regional Director withdrew his approval forthe settlement agreement, noting the pendency of thecomplaints in Cases 17-CA-8854 and 17-CA-8936, andhis determination that there had not been substantialcompliance with the terms of the settlement agreement.(While the settlement agreement was subsequently rein-stated by the Regional Director, the circumstances of itsreinstatement are best explained below.)Case 17-CA-8737On January 22, 1979, the Union filed the charge inCase 17-CA-8737, alleging that Respondent violatedSection 8(a)(1) and (3) of the Act by discharging its em-ployee, Connie Clare, on August 24, 1978. On July 26,1979, the Regional Director issued an order consolidat-ing Cases 17-CA-8737 and 17-CA-8491 in a complaintalleging violations of Section 8(a)(1) and (3) of the Act,including the discharge of Connie Clare on or aboutAugust 24, 1978, and the violation of the settlementagreement in Case 17-CA-8491 by conduct complainedof in Cases 17-CA-8854 and 17-CA-8936. Also on July26, the Regional Director further ordered the consolida-tion for hearing of the allegations and objections in Cases17-CA-8491, 17-CA-8737, 17-CA-8854, 17-CA-8936,and 17-RC-8473.On August 7, 1979, the Regional Director reconsid-ered his earlier withdrawal of his approval of the settle-ment agreement in Case 17-CA-8491, reinstated the set-tlement agreement, and ordered that Case 17-CA-8491be severed from Cases 17-CA-8737, 17-CA-8854, 17-CA-8936, and 17-RC-8473. On August 8, 1979, the Re-gional Director amended his consolidated complaint inCase 17-CA-8737. Respondent's answer to the complaintin Case 17-CA-8737 denied all wrongdoing.Case 17-CA-8854On March 26, 1979, the Union filed the charge in Case17-CA-8854, alleging violations of Section 8(a)(1) of theAct by Respondent in the course of the preelection cam-paign for the rerun election. On April 26, 1979, the Re-gional Director issued a complaint based thereon. Re-spondent's timely answer denied all wrongdoing.Case 17-CA-8936On April 26, 1979, the Union filed the charge in Case17-CA-8936, alleging violations of Section 8(a)(l) and(3) of the Act, including the April 11, 1979, terminationof employee Dan Bennett and the April 17, 1979, termi-nation or refusal of full-time employment to employeeRichard Hawkins. On June 7, 1979, the Regional Direc-tor issued a complaint in Case 17-CA-8936 alleging vio-lations of Section 8(a)(1) and (3) of the Act, includingthe April 11, 1979, termination of the employment ofBennett. As previously noted, at that same time the Re-gional Director ordered that Cases 17-CA-8936 and 17-CA-8854 be consolidated and heard beginning August14, 1979. On June 12, 1979, Respondent filed its answerdenying all wrongdoing.SummaryPursuant to notice, the hearing herein began before mein Lincoln, Nebraska, on August 14, 1979, and continuedon August 15 and 16, at which time it was adjourneduntil September 25, 1979, to allow the parties to havecertain evidentiary material prepared for use during thehearing of this case. The adjournment was requested byboth counsel for Respondent and counsel for the Union,and was not opposed by counsel for the General Coun-sel.The hearing was resumed on September 25, 1979, andcontinued on September 26, 27, and 28, 1979. It was thenadjourned.The hearing resumed on November 27 and continuedthrough November 28 and 29, 1979. At that time it wasadjourned to allow consideration of questions relating tothe conduct of counsel for the General Counsel.On December 5, 1979, I issued an order allowingcounsel for the General Counsel to participate further inthe hearing and scheduling the case's resumption for Jan-uary 22, 1980.Pursuant thereto, the hearing resumed on January 22,and was concluded on January 23 and 24. All partiesfiled briefs on or before March 31, and each such briefhas been carefully considered.Thereafter, on June 16, the General Counsel moved tocorrect the record in approximately 150 specific in-stances as well as in other general respects. My ruling onthis motion, which was opposed in part by Respondent,is set forth below.All parties appeared at the hearing and were given fullopportunity to participate, to adduce relevant evidence,to examine and cross-examine witnesses, to argue orally,and to file briefs. Based upon the record thus compiled, Imake the following findings.FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe pleadings herein demonstrate that there is no dis-pute that Respondent is a corporation and that it is en-gaged in the design, production, distribution, and nonre-506 KAWASAKI MOTORStail sale of motorcycles and other diversified recreationalproducts at various facilities, including a facility locatedin Lincoln, Nebraska, with which this case is concerned.In the course and conduct of its operations within theState of Nebraska, Respondent annually purchases goodsand services having a value in excess of $50,000 directlyfrom sources located outside the State of Nebraska. Ac-cordingly, I find and conclude that Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATIONThe pleadings further demonstrate that no dispute ex-isted, at any time material herein, with respect to theUnion's status as a labor organization. Accordingly, Ifind and conclude that the Union is now and has been atall times material herein a labor organization within themeaning of Section 2(5) of the Act.III. RESPONDENT'S AGENTS AND SUPERVISORSBy its various answers to the several complaintsherein, Respondent has admitted that the followingnamed persons are supervisors and agents of Respondent,acting on its behalf, within the meaning of Section 2(11)and (13) of the Act:3Dale BarkhurstDennis ButtJack CalendarRoger DeBaereSteve EicherGene FisherWoody GuthrieMax HosackChris LloydHarold LongHoward LyonsMario MendezTina ParmlyRon PolivkaAllan PriestRobbie RobbinsRobert G. SummersDon Van De WalkerArnie WeissDick WeyersCliff WhisenhuntProduction ForemanVice PresidentGas Tank Paint and DecalForemanSupervisorGeneral ForemanWarehouse ManagerForeman, Jet SkiDepartmentMaintenance Foreman, 2dShiftAssistant Personnel DirectorSupervisor, WheelsDepartmentSupervisorSupervisorPaint & Black Line Depts.ForemanProduction SuperintendentCrating ForemanForemanPersonnel DirectorProduction Foreman,Wheels Dept.SupervisorForeman, FinishingDepartmentForeman, BondingDepartmenta Respondent's various answers did not specifically deny or admit theallegations respecting: Barkhurst. DeBaere, Fisher, Guthrie, Lloyd, Long,Lyons, Mondez, and Summers. Accordingly. I deem their status to havebeen admitted, as alleged.IV. THE MOTION TO CORRECT THE RECORDAs noted, the General Counsel has filed a motion re-questing that I order the transcript to be corrected inmore than 150 instances. Respondent has stated its oppo-sition to portions of the General Counsel's motion.I have reviewed the transcript and the requested cor-rections. The great majority of requested correctionsrelate to transcript errors which are plain and evident toany reader. Many other similar errors have been notedby me in this transcript but, since no motion has request-ed their correction, I make no findings with respectthereto.However, I find merit in the General Counsel's motionin each instance where he has requested a correction,other than those set forth below. Even though a numberof the requested corrections were opposed by Respond-ent, I have granted the General Counsel's motion wherethe sense, spelling, or usage of the word or phrase inquestion seems evident from the context in which it wasused. And in any instance where Respondent's opposi-tion has been unsuccessful, I note my reason thereforbelow. Finally, in the several instances where no partyhas requested, or opposed, a correction, but which Ihave made sua sponte, I set forth my reason(s) below.[Listing of corrections omitted from publication.]V. THE ALLEGED VIOLATIONS OF SECTION 8(A)( I )4Allegations: It is alleged that on March 23, 1979, DickWeyers threatened an employee with plant closure if em-ployees selected the Union as their representative (G.C.Exh. I(i), par. 5(a)), and threatened to impose more ardu-ous work duties upon an employee because of that em-ployee's union activities (G.C. Exh. I(i), par. 5(b)).Facts: In mid- or late March 1979, according to em-ployee Clover, Weyers held a meeting with the employ-ees in his department. Clover recalled Weyers sayingthat, if the Union got in at Kawasaki and if the Uniontried to get a contract like the General Motors' contract,Respondent would not be able to afford it and wouldprobably have to close the plant. She also recalledWeyers pointing at her, as she wore a button indicatingallegiance to the Union, and saying that if he wished hecould require her to sand mufflers, which she describedas a "dirty job" and that he could give her a hard timefor smoking a cigarette or for going to the bathroom toooften.Weyers recalled the meeting, stating that he called itto tell employees of the election and to answer theirquestions to the extent permitted by law. However, hedenied saying anything to Clover. He denied telling em-ployees of possible closure of the plant, or that he saidanything about employees' usage of the bathroom. Hewent on to recite his own personal preference for the jobof sanding mufflers.Conclusion: Clover was a more convincing witnessthan Weyers, who was nervous and vague. Clover's tes-timony is credited over that of Weyers in any instance ofconflict, despite the failure of the General Counsel to' During the course of the hearing, the General Counsel withdrew aportion of par. 5(a) and all of par. 5(f in Case 17-CA-8936.507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorroborate Clover's testimony. It is concluded thatWeyers' comments extended beyond the protections af-forded free speech commentaries upon economic necessi-ty and, as such, violated Section 8(a)(1) of the Act.Allegations: It is alleged that Tina Parmly, on or aboutMarch 23, 1979, threatened an employee with plant clo-sure (G.C. Exh. (i), par. 5(a)), and threatened to with-hold a promotion from an employee because of the em-ployee's union activities (G.C. Exh. (i), par. 5(c)), andthreatened employees with the loss of their job reviewsbecause of the employees' union activities (G.C. Exh.l(i), par. 5(d)), and on both March 18 and 23, 1979,threatened employees with the loss of unspecified bene-fits because of their union activities (G.C. Exh. I(i), par.5(e)).Facts: Employee Thiellen testified that on March 23,1979, Parmly told him and other employees meeting inthe cafeteria that the requests to upgrade their depart-ment's labor grade(s) were "hung up" because of theunion election, that their plant was a "very severablearm" of Respondent's company, and that Respondentwould take better care of the people than the Union.Further, according to employee Leuty, Parmly con-ducted a meeting for employees at her desk in the finish-ing department early one morning in mid- to late March1979. Leuty recalled Parmly stating that if the Union gotin employees would have no voice regarding anything todo with their jobs, that they could either gain or losebenefits, and that there could be strikes which get"pretty ugly."Conclusion: Thiellen demonstrated good and preciserecollection while testifying, giving a strong impressionof credibility. Leuty, while giving a good impression forveracity, seemed unsure of details and prone to testify inconclusionary terms. However, Parmly was not called asa witness by Respondent to rebut any of the testimony ofeither Thiellen or Leuty. Accordingly, I conclude andfind that both Thiellen and Leuty are to be credited, andthereby establish the accuracy of the allegations.Allegation: It is alleged that, on or about March 26 and28, 1979, Hosack threatened employees by stating thattheir efforts to select the Union as their collective-bar-gaining representative would prove to be a futility, andby telling them that Respondent would close the plant ifthe Union were selected by the employees (G.C. Exh.l(n), par. 5(a) and (e), respectively).Facts: According to employee Bennett, Respondentheld meetings of employees to introduce Butt,5the newvice president, sometime during the time period of 2months preceding the April 19, 1979, election. Laterduring the day of the meeting which Bennett attendedHosack walked up to him while he was working andtold him that he was showing how little he cared aboutRespondent Company by wearing a button indicatingsupport for the Union. Bennett testified that Hosack toldhim that the plant was a mere "drop in the bucket" com-pared to Respondent's facility in Japan, and that, if the' That Butt met with employees, to be introduced and speak in generalterms about the efforts then underway to unionize the plant, is not in dis-pute. Nor is the fact that such meetings occurred around the end ofMarch. thereby establishing the general time of the events described byBennett.Union got in, the Lincoln, Nebraska, plant would beclosed, in his opinion. Bennett recounted Hosack's state-ment that there would definitely be a strike if the Unionsecured representational rights. Bennett also recalled thathe and Hosack argued the matter for some 2 to 3 hours.Bennett next testified to a meeting conducted byHosack approximately 2 weeks prior to the April 19election, attended by himself, Hosack, and four others.Bennett testified that Hosack told this small assemblagein his office that Butt, with whom he had just met,would refuse to sign any contract with the Union, thatRespondent was losing money and that if the Union gotin Respondent would have to close down the plant.Hosack was said to have told them they would definitelyhave to go on strike if the Union should get in, and tohave advised them to go out and buy walking shoes, evi-dently to be used by them while picketing. Bennett testi-fied that Hosack went on to say that Respondent wouldprobably just fire all of them because he understood thatthe Union would desire that apprentice mechanics pos-sess better qualifications than theirs.Bennett's testimony regarding this latter meeting withHosack has not, in my opinion, been corroborated bySlossen, who testified that "approximately in the last halfof March 1979" Hosack walked into the cafeteria onenight around 7 p.m. and reminded Slossen and other em-ployees that they had better have good shoes becausethey were destined to do a lot of walking, that Respond-ent would not accept the Union, that Respondent waslosing money and might close the Lincoln, Nebraska, fa-cility, and that, even if the plant were not closed, Re-spondent would operate with supervisory personnel andhire a new complement of workers.I have difficulty accepting such testimony as corrobo-rative of Bennett's inasmuch as it places the meeting on adifferent date, at a different time of day, at a different lo-cation in the plant, and with different people present.And, if that were not sufficient to cause me to rejectSlossen's "corroboration," I note that the testimony as tothe substance of what was supposedly said by Hosackdoes not bear close analysis in an attempt to dovetail, oreven reconcile, the two accounts.However, I find that, even absent corroboration, Ben-nett's version of these statements by Hosack must becredited. First of all, Bennett was candid and forthrightin demeanor while testifying. While he manifested someinability to recall each detail, such as dates, with preci-sion, he was apparently testifying truthfully, without anyattempt to mislead or enlarge. And, secondly, Hosackwas not called by Respondent to refute Bennett's testi-mony.Respondent's counsel represented at the hearing thatHosack became ill during one of the hearing's adjourn-ments and, generally speaking, that the nature of Ho-sack's illness prevented him from testifying accurately.Additionally, Respondent's counsel placed certain medi-cal records into evidence purporting to show that Ho-sack's failure to testify was caused by his illness, ratherthan any reluctance of Respondent to call him as a wit-ness.508 KAWASAKI MOTORSThe records, which are clearly hearsay, purport todemonstrate that Hosack suffered an acute illness, start-ing in early October 1979, that Hosack was hospitalizedfor approximately 2 weeks, and that his illness manifesteditself as a neurological problem resulting in seizures.In my opinion, Respondent has thereby satisfied its ob-ligation to demonstrate why I should not draw an unfa-vorable inference from its failure to call Hosack as a wit-ness. And I draw no such inference here, despite the fail-ure of Respondent to produce expert medical testimonyconcerning Hosack's condition at the time of the hearing.However, no matter how one may sympathize withRespondent's resultant inability to refute some of the tes-timony of the General Counsel's witnesses, neither isthere any warrant for shifting the onus for the failure toproduce Hosack to the General Counsel. Nor, I believe,is there any basis for failing to credit Bennett's testimo-ny, which, for whatever reason, stands unrefuted and ap-parently worthy of belief.Thus, I find that Hosack made the statements attribut-ed to him by Bennett and that a number of such state-ments were violative of Section 8(a)(1) of the Act, de-spite Bennett's admission that he and Hosack "had an un-derstanding" to tell one another exactly what they be-lieved concerning the subject of unionism.Allegation: It is alleged that Hosack threatened em-ployees with adverse action, plant relocation, or closureif they selected the Union (G.C. Exh. I(n), par. 5(c)).Facts: Around April 4, 1979, Bennett happened tomention to three fellow employees that he had purchaseda motorcycle. Hosack was present and stated words tothe effect that he did not understand how some peoplecould undertake financial obligations, such as would beinvolved in purchasing a motorcycle, when they did notknow where their income was coming from.Conclusion: For the reasons just stated, I have deter-mined that Bennett's testimony must be credited. And, itneeds much imagination to view Hosack's words as any-thing other than a thinly veiled threat to the economicwelfare of Bennett, particularly when it is recalled thatBennett was soon thereafter illegally discharged.Allegation: It is alleged that Calendar in mid-Marchand on March 27, 1979, threatened employees with plantclosure if they selected the Union (G.C. Exh. I(i), par.5(a)).Facts: Thiellen testified that on Monday, March 26,1979, around 6:05, near the supervisor's desk, and withemployees Hicks and Stick within earshot, Calendarcame up to him and said he had heard through employeeHaverkamp that Thiellen had been saying that it was il-legal for a plant to close because employees selected aunion. Thiellen responded that it was illegal for a plantto close because of a union election and that it was alsoillegal to threaten to do so. Thiellen testified that Calen-dar loudly rejoined, "This plant can close at any time forany reason. You don't know what you are talkingabout." This led them to begin arguing as to which knewmore about the law governing such conduct. So, on thefollowing day Thiellen brought a copy of a judicial opin-ion to work with him. He spoke to Calendar aroundnoon near the black line section, with employee Schwarznearby. According to Thiellen, upon being shown theopinion, Calendar stated that he had no quarrel withwhat it said, but that he was bothered by the fact thatthe Japanese could take over the entire Lincoln, Nebras-ka, operation merely by using two unused productionlines already in existence in Japan. When Schwarz askedwhy they did not, and Calendar said that the Lincolnplant was an experiment.Conclusion: As previously noted, I found Thiellen's tes-timony to be quite credible. Thus I have no hesitance infinding and concluding that the facts occurred as he tes-tified in the face of Respondent's failure to call Calendarin an attempt to refute Thiellen's story. And, while I canappreciate the sense of "provocation" perhaps felt bycertain of Respondent's supervisors, there remains noexcuse for any supervisor uttering so bald a threat as thatcontained in Calendar's statement that, "[t]his plant canclose at any time for any reason," or in Calendar's allu-sions to the ability of Respondent to easily transfer theplant's work to Japan. Obviously, an employer may,under certain circumstances, close a plant, or relocate aproduction facility, but the breadth of Calendar's state-ments detracts from any attempt to color his words aslawful comments about lawful actions.Allegation: It is alleged that on or about March 27,1979, Don Van De Walker threatened employees withplant closure if they selected the Union to representthem (G.C. Exh. (i), par. 5(a)).Facts: Employee Schofield testified that on or aboutMarch 23, 1979, while in the plant's lunchroom around9:30 a.m., accompanied by employees Harm, Each, andKeys, he started a conversation with Van De Walker byinquiring whether he had advised employee Strough thatif the Union got in the plant would move or close. Scho-field testified that Van De Walker replied by saying thatin his opinion it would. Harm then protested that a fore-man had no right to tell employees the plant would closeor move. At that, Supervisor Green' rejoined that if theydid not like it there they could go to Russia.Schofield's testimony about this incident was substan-tially corroborated by employee Harm's testimony. Em-ployee Each, though called as a witness by the GeneralCounsel, was not asked about this conversation. Employ-ee Keys, called as a witness by the Union, was not askedabout this conversation.Van De Walker testified that he had responded to aquestion from Schofield about whether he had threat-ened Strough by denying that he had done so. He re-called that Harm and Green then loudly disputed a pointof law before the entire group dispersed.Conclusion: Van De Walker exceeded the bounds oflawful commentary when he stated, without qualificationother than the label of opinion, that the plant wouldmove or close if the Union got in. Green's comment thatemployees who did not like it, apparently referring toRespondent's opposition to the employees' statutorilyprotected free choice, could go to Russia certainly didnothing but reinforce the coercive effect of Van De6 Van De Walker had been seated with Supervisors Green. Janllsen,Goodwin, and Rable at the time that Schofield, Harm, and others ioinedthem, and Schofield put his question to Van De Walker.509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalker's words, which I find to have violated Section8(a)(1) of the Act.Allegation: It is alleged that on or about April 17Hosack promised benefits to employees in return for theemployees dropping their support for the Union (G.C.Exh. (n), par. 5(b)).Facts: I have not found evidence to support this allega-tion. And neither the General Counsel nor any otherparty addressed it in its brief.Conclusion: I therefore find and conclude that this alle-gation of the complaint should be dismissed as withoutmerit.Allegation: It is alleged that on or about April 10Dennis Butt told employees that the Union was responsi-ble for making bomb threats (G.C. Exh. I(n), par. 5(d)).Facts: Employee Berg testified that he spoke to Button or about April 10. This conversation began near hiswork station and came about at Berg's request. Bergmade his request to be allowed to speak to Butt as aresult of a notice posted upon the plant's bulletin boards.The notice recited that there had been two bomb threatsat the plant, that such threats had caused Respondent tosuspend all activity in the plant and thereby waste time.In fact, on one occasion the plant had in fact been evacu-ated. The notice stated:I do not know whether the timing of these threats isrelated to the upcoming election, but I do knowthat there is no past record of any such incidenthere at Kawasaki. I know also that the UAW has arecord of occasionally inspiring certain individualsto take actions which are not always in the best in-terest of everyone involved. And I know lastly thatthe silence you hear upon returning to the plantafter a bomb threat will become a permanent silenceif we are to allow production to be continually in-terrupted.The notice went on to state Butt's intention not to allowsuch threats to go unchallenged and to seek the aid ofemployees in exposing whosoever was responsible forthe threats in order to insure that production continuedwithout interruption.Upon seeing such a notice, Berg asked his generalforeman to arrange a meeting with Butt. This was doneand at or about 2:45 in the afternoon. Butt and Summerscame to Berg's work station. Butt and Berg sat down totalk. Berg told Butt that he was very unhappy about theposting since it left the implication that the UAW wasresponsible for the bomb threats. Berg stated that he feltthis was a cheap shot and a low blow. He told Butt thathe realized that the notice did not say specifically thatthe UAW was responsible but that he continued to feelthat it implied that. Butt and Berg disagreed as to themeaning of the notice, even following a reexamination ofit. Berg testified that during this reexamination Butt toldhim, "I do know that the UAW through past experiencehas inspired people to do things that they would not or-dinarily do, such as pushing baby carriages with babiesin front of moving cars to stop them from going into aplant or something." Berg stated that Butt then went onto say that he did not understand how anybody couldgain the impression that he was trying to blame theUAW for the bomb threat. At one point, Berg turnedand asked the employees who were gathered around himand Butt whether they interpreted the notice as he did.Employee Kuntz stepped forward and responded affir-matively. At that, Berg told Butt that that was all he hadto say, thanked him for his time, and left.Employee Kuntz also testified about this matter onbehalf of the General Counsel. Her testimony howeverwas quite vague and generalized, and it was quite appar-ent also that she simply had not been present to witnessthe events leading up to Berg's question which causedher to step forward and affirm that she believed that thenotice amounted to a form of accusation. Nevertheless, Ido believe that her testimony is corroborative of Berg'stestimony to the extent that it indicates that she did re-spond affirmatively to the question he put to the gath-ered employees.Butt, on the other hand, was not called by Respondentto testify on this or other matters. Nor was Summersasked about this matter by Respondent, though it wasunclear just how much of this may have been overheardby Summers.Conclusion: The fact that the notice was posted is notin dispute, nor is the language thereof.7Nor is the testimony of Berg seriously contested, inthe sense that any controverting testimony has been pre-sented. For Butt was not called as a witness and Sum-mers, though called, was not asked about this point.Thus, I credit Berg's testimony with respect to his con-versation with Butt.I confess that I am at a loss to understand preciselywhat the General Counsel is urging as a violation, that iswhether he is urging that the language of the notice itselfis violative or whether he is urging that the conversationwith Butt contained some coercive content. In this latterrespect, I note that considerable time was spent at thehearing, including this very allegation, attempting to findout what evidence related to which allegation in the var-ious complaints. On balance, from what the GeneralCounsel had to say at the hearing as well as what hestated in his brief, I am inclined to believe that he seeks afinding of a violation based solely upon what was statedin the notice which Butt posted, and not upon what Butthad to say while conversing with Berg. ' The notice which the General Counsel originally placed in evidence(G.C. Exh. 9) differs somewhat from that which was eventually demon-strated to be a true copy of the notice which was placed on the bulletinboard (G.C. Exh. 10). While the main body of the two notices is identi-cal. I believed it improper for the General Counsel to have knowinglyoffered into evidence any exhibit differing from the true original. This isespecially so where the offer is not accompanied by any explanation.Thus, while at this point the discrepancy between the exhibit offered andthat which was, in fact, the true copy of the original varies only in collat-eral respects, I think it evident that the determination as to whether ornot such a variance is sufficiently important to deprive opposing counselof cross-examination rights must not be left to the counsel for any party.Instead, I believe that that question must properly be presented to thepresiding administrative law judge. For that reason, I adhere to my viewexpressed, during the hearing, that such conduct by the General Counselimpinges upon the hearing process.s However, I am unsure about that latter point. Among the reasons formy uncertainty I note once more that the General Counsel filed severalContinued510 KAWASAKI MOTORSAnd, again on balance, I find that Respondent's wordsreasonably conveyed the thought that the Union was re-sponsible for making bomb threats, and that further dis-ruptions of work would lead to plant closure or transferof work from the plant to Japan or elsewhere. However,no evidence of linkage between such threats and theUnion has ever been advanced.Overwrought partisans of unions and employers canand often do use the technology of telephones to hidesome overzealous, cowardly, and dangerous act, such asmaking a bomb threat. But this can scarcely privilege anemployer's threat to close or relocate its facility, at atime shortly preceding a representation election, for, pro-ceeding solely upon conjecture and speculation, as Re-spondent was doing, one might just as easily concludethat the alleged "threats" were fabricated by Respondentin order to form a basis for refusing to deal with theUnion. Obviously, neither form of speculation is warrant-ed.Nor does my finding and conclusion lead to the viewthat bomb threats must be suffered in silence. To thecontrary, I would have no difficulty in dismissing this al-legation had the unwarranted linkage of the threat to theUnion not been made, or if the threat of plant closurenot been woven into Respondent's notice.Accordingly, I find and conclude that Respondent vio-lated Section 8(a)(l) of the Act as alleged.Allegation: It is alleged that Van De Walker threatenedemployees on or about April 11 with plant closure ifthey selected the Union (G.C. Exh. (i), par. 5(e)).Facts: Following a mass meeting of day-shift employ-ees conducted by Butt on approximately April 11, em-ployees Schofield and Kalmbrunn testified as to state-ments made to them by Van De Walker. According toSchofield, he saw Van De Walker leave a conversationwith Supervisor Robbins and employee Kalmbrunn andcome to his work station. When Van De Walker gotthere he told Schofield that he had heard that Schofieldwas spreading rumors through the plant about him, VanDe Walker. Schofield responded that the only thing hecomplaints with numerous allegations in them, that the evidence in thiscase was frequently difficult to tie up to the specific allegations beingconsidered, and that the General Counsel was urged by me to issue aconsolidated document so that every issue could be addressed at once,but he failed to heed the urging I gave him, and the hearing itself wasquite lengthy. Thus, the possibility for error clearly exists. In this latterconnection, I have read the case cited by the General Counsel, MedlineIndustries, Inc.. 233 NLRB 627 (1977). have failed to note any referenceto either notices or bomb threats, the points for which I believe it wascited. However, I must confess my inability to state this with certaintybecause of the brief filed by the General Counsel which states at its con-clusion: "Counsel for the General Counsel does not abandon any theoryor complaint allegation simply because it has not been specifically arguedherein." The General Counsel's theory may be that I have a duty tosearch the record and find whatever violations may be there, regardlessof whether they were argued or relied on at the hearing, or even urgedin the brief. I would agree to some extent, but not to the extent apparent-ly desired here. This is especially so in a case where the hearing wasdrawn out from August 1979 through the end of January 1980, where theGeneral Counsel had opportunities to amend his pleadings to conform tothe evidence (since counsel had copies of much of the transcript literallymonths before the hearing was over) and the General Counsel failed totake advantage of those opportunities. Thus, when the General Counselmoved to conform the evidence to the pleadings, I did not hesitate todeny the motion, particularly in light of the fact that no specifics werepointed out.had "spread" was that Van De Walker had told him thathe (Van De Walker) had told employee Strough that theplant would move or close.As Kalmbrunn remembered it, Van De Walker spoketo her after this meeting and then went over to Scho-field. She followed him. She recalled Van De Walkertelling Schofield that he had told employee Strough thatthe plant could move or close but that that was just hisown opinion. According to Kalmbrunn, when Schofieldresponded, "I understand," Van De Walker reiteratedthat he had just come over to make sure that Schofieldunderstood that what he had said to Strough was just hisown opinion.Van De Walker also recalled the incident. However,he stated that this occurred as a result of a request hehad had from his superior to reassure Kalmbrunn thatthe plant would not be moved or closed and that he hadnot threatened anyone. As a consequence of this request,he approached her at work and told her that he wantedto assure her that he had never threatened anyone withclosure of the plant.As Van De Walker recalled it, Schofield was workingto the right of Kalmbrunn and he heard him muttersomething. So he walked over to Schofield and said thathe (Van De Walker) was a known quantity and thatSchofield must know that he was not the type to threat-en anyone. However, he did recall that Schofield statedthat what he had been stating was his own opinion, atwhich point he recalled that '.e thanked Schofield andthen walked away.Conclusion: Schofield impressed me as a witness tryingto be truthful. He had obvious difficulty in accurately re-lating the date of the conversation he had with Van DeWalker, but not in a manner which would detract fromhis overall credibility. Kalmbrunn gave her testimonywith composure, directness, and apparent accuracy. Su-pervisor Van De Walker also appeared to be a truthfuland believable witness; he did however exhibit a tend-ency to become defensive and to attempt to anticipateand parry attacks upon his testimony before they hadeven developed.Thus, while the issue is close, I have determined tocredit the testimony of Schofield and Kalmbrunn overthat of Van De Walker in this instance, for the reasonsset forth above. This leads me inevitably to concludethat Van De Walker had, indeed, uttered a threat ofplant closure to employee Strough, and then repeated theessence of the threat to employees Schofield and Kalm-brunn. I find that this conduct violated Section 8(a)(1) ofthe Act.Allegation: It is alleged that, sometime during the weekprior to April 11, Supervisor Robbins threatened em-ployees with closure of the plant if they selected theUnion (G.C. Exh. (n), par. 5(e)).Facts: Kalmbrunn testified that in early April her su-pervisor, Robbins, spoke to her. Kalmbrunn admittedthat she brought up the subject and indicated her indeci-sion about whether to be in favor of the Union or beagainst the Union. However, Kalmbrunn insisted that shedid not ask Robbins his own opinion of unions and thatRobbins simply went on and told her what he thought511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon his own volition. She recalled that he had told herthat he once belonged to a union and felt that manytimes unions do more harm than good. She was specificin her recollection that he told her that the plant couldclose or that it might be moved if the Union were to bevoted in.Conclusion: As previously noted, Kalmbrunn's testimo-ny has been found to be credible. Supervisor Robbins didnot testify. Thus, I find that the conversation occurred astestified to by Kalmbrunn, and Robbins' gratuitous com-mentary was unprivileged threats of retaliation in viola-tion of Section 8(a)(1) of the Act.Allegation: It is alleged that on or about March 27 Su-pervisor Whisenhunt threatened employees with plantclosure if the employees selected the Union as their col-lective-bargaining representative (G.C. Exh. (i), par.5(a)).Facts: Employee Goebel testified that on March 23,shortly after beginning work in the morning, SupervisorWhisenhunt directed the employees in his department togo upstairs to the quality control conference room.Goebel stated that Whisenhunt talked to them, firstqualifying his statements by saying that it was just hisown personal opinion that he was expressing, that itwould be possible that Kawasaki would close theirdoors. Whisenhunt told the assembled employees thatthey did not have to listen to him and that his statementswere his personal opinion and not the opinions of themanagement of Kawasaki.Employee Harsh testified about attending the secondmeeting. However, according to Harsh, Whisenhuntstarted the meeting by stating that he firmly believedthat if the UAW got in the plant's doors would be closedand the plant would be moved to Japan. He followed upby saying that Kawasaki could afford to move to Japanand questioning whether the individual employees couldsimilarly afford it. However on cross-examination, shequalified her testimony by stating that he could havesimply stated that he was telling the assembly his ownbeliefs and opinions.Conclusion: This allegation stands unrebutted since Su-pervisor Whisenhunt was not called as a witness by Re-spondent. Nevertheless, in view of the inconsistency be-tween the testimony of Goebel and Harsh, I have sub-stantial questions with respect to their credibility. Goebelpossessed a rather poor recall of facts, but he did seem torecall with some certainty the disclaimers entered byWhisenhunt. Harsh, on the other hand, seemed to exhibitpartisanship in favor of the Union while testifying. Thatshe was careless with words is demonstrated by themanner in which she was forced to modify her testimonywhile being cross-examined.In light of the vagueness of the testimony of Goebeland my reluctance to credit Harsh, I have determined,despite the absence of rebutting testimony by Whisen-hunt, to reject the testimony of Goebel and Harsh onthis point. Accordingly, this allegation of the complaintshould be dismissed.Allegation: It is alleged that on at least three occasionsin late March and early April with the exact dates beingunknown, Butt promised benefits to Respondent's em-ployees in order to dissuade them from continuing theirsupport for or activities on behalf of the Union (G.C.Exh. I(n), par. 5(b)).Facts: During the period preceding this election, var-ious agents of Respondent conducted numerous meetingswith employees. As already noted, various supervisorsand foremen conducted meetings within their own de-partments in addition to individual one-on-one discus-sions with employees. On still other occasions, employ-ees were brought together in larger groups so thathigher officials within the Company could speak to themor even make slide presentations to them. Here, ofcourse, the allegation relates to only one official of theCompany, Dennis Butt.Butt was introduced to the employees at a meetingcalled for all first-shift employees and conducted in theplant's front wheel assembly area on approximatelyMarch 28. At that time, a visiting official from Japan,Yamada, introduced Butt as the plant's new manager.My sense of this meeting, as well as others similar to it,conducted in order to make sure that he was introducedto all of the plant's employees, is that Butt stepped up infront of each assembly, told the employees that he wasanxious to do well in his new position, and exhorted em-ployees to trust him and other Kawasaki officials, givingthem fair opportunity to correct whatever mistakes hadbeen made in the past.And it is in connection with this reference to past mis-takes that the difficulty asserts itself. For Butt told em-ployees that he was aware that they were in the midst ofa union election, but then went on to speak of Respond-ent's past mistakes (presumably speaking particularly ofhis predecessor in his job) and to state that those mis-takes would eventually be rectified. It also seems clearthat he did not state specifically how those mistakeswould be rectified except in one instance.According to a number of employees who testified inthis case, Butt, during the course of his talk to employ-ees, held up for them to see a notice which had beenposted in the plant by his predecessor in office. Thatnotice had previously advised employees that, due toPresident Carter's wage and price guidelines, employeeswould not receive their anticipated annual wage increaseand would, instead, be limited to merit increases. In thisregard, Butt proceeded to tell the employees that thenotice which he was holding up was one of the mistakesthat he was referring to. With some apparent flair for thedramatic, Butt proceeded to tear up the notice in front ofthe employees, throw it into the assembled crowd beforehim, and declare that to be "what he thought of" thememo. Butt's presentation seemed uniformly to contain adisclaimer to the effect that he could not make employ-ees any promises, but then, inconsistently, to assure themthat things were going to change.Conclusion: Butt's dramatic linkage of past mistakes tothe repudiation of a policy which had the effect of pre-venting increases in wages can only be viewed as aveiled promise to increase wages, if only employeeswould "give him a chance." I find that the "chance" re-ferred to was synonymous with rejection of the Union.As such, Butt conditioned the repudiation of a policypreventing employees from receiving wage increases512 KAWASAKI MOTORSupon the employees' rejection of the Union. I find andconclude that Butt thereby violated Section 8(a)(l) of theAct.VI. CASE 17-RC-8473The Union's objections to the election closely parallelthe unfair labor practice issues raised by the consolidatedcomplaints herein. Pursuant to findings heretofore made,I shall sustain Objections 2, 3, 8, and 12 in view of myfinding that during the critical preelection period Re-spondent, through its supervisors and agents, violatedSection 8(a)(1) by promising benefits, by threats of plantclosure, by threats to impose more arduous or onerouswork duties, by threats to withhold benefits such as laborgrades or job reviews or other unspecified benefits, bythreatening that the employees' selection of a unionwould amount to no more than a futility, by threateningemployees with plant closure or other adverse action in-cluding plant relocation if the Union were selected, byadvising employees that the Union was responsible formaking bomb threats at the plant, and by actually dis-charging a union supporter as a reprisal for having en-gaged in union activities. In my opinion, these unfairlabor practices disrupted conditions enabling a free anduncoerced choice in the election.On the other hand, I shall overrule Objection 4 inas-much as the evidence fails to support the allegation of in-terrogation, even insofar as it indicates that employeeswere forced to wear insignia or reveal their prounionsentiments by their failure to do so. I shall overrule somuch of Objection 8 as pertains to the threat to bargainfrom scratch in the event the Union won the election, in-asmuch as the evidence fails to convince me that suchthreats were made in a manner having a substantialimpact upon the election. Likewise, I shall overrule Ob-jection 14, inasmuch as I do not believe that the unfairlabor practices mentioned above, while serious and per-vasive, amount to a "campaign of intimidation and fear"by threats of violence, strikes, or loss of jobs and cus-tomers. Similarly, I shall overrule Objection 15 inasmuchas I believe that such a threat as was made by shuttingdown the plant's operations and advising employees thatthey should listen to the "sound of silence" created bythe advent of the Union, with the implicit threat that theplant would become permanently silent, is, in fact, em-bodied within Objection 3 and will be remedied by mysustaining that objection.9VII. THE UNION'S REQUEST FOR A BARGAININGORDERIn considering the proper remedy in this case, the im-portant question of whether or not to order that Re-spondent bargain collectively with the Union is present-ed by the Union's motion that I issue such an order. TheUnion argues that the unfair labor practices committedby Respondent herein are aggravated in nature, and havepervaded the election process to the extent that a fairelection is unlikely to be held in the future.o No factual discussion of this threat is deemed necessary, as the C.P.Exh. I demonstrates that Butt did, in fact, have the plant shut downbriefly.Of course, such a bargaining requirement may be im-posed under the authority of N.L.R.B. v. Gissel PackingCo., Inc., 395 U.S. 575 (1969). In that case, the SupremeCourt plainly emphasized the law of this land to be thatan employer which deliberately clogs the machinery ofthe statutory Federal labor elections system cannot beheard to complain if its employees' representation desiresare determined by less reliable means than a secret-ballotelection, such as their signed bargaining authorizationcredentials. And it does seem less than fair that an em-ployer may thwart employees' free choice by engagingin unlawful conduct well calculated to coerce and intimi-date, thereby undermining and eroding the Union's basefor support. Additionally, the Union's base for support atthe plant is eroded by the mere passage of time. In thiscase, the passage of time since the petition was filedherein now exceeds 2 years.Of course in determining whether or not an employ-er's activities have so poisoned the atmosphere that thelikelihood of a free and uncoerced rerun election may beheld, one must take into account the seriousness of anemployer's unfair labor practices. And it must be pointedout that the discharge of union adherents is among themost serious of unfair labor practices. Such unfair laborpractices have been determined to form a valid basis forimposing a bargaining obligation. N.L.R.B. v. SittonTank Company, 467 F.2d 1371, 1372 (8th Cir. 1972); A. J.Krajewski Manufacturing Company, Inc., 180 NLRB 1071(1970). I have found that the Employer committed suchactivities here.However, it must still be noted that a precondition toa Gissel bargaining order is that the union held a valid"card" majority in the bargaining unit. United DairyFarmers Cooperative Association, 242 NLRB 1026 (1979).'°Clearly, no such showing has been made in this case.Indeed, no such showing has even been attempted. Whileperhaps the dual eroding effects of the passage of timeand the employer's unfair labor practices have, therefore,resulted in successfully thwarting the employees' legiti-mate desires for collective representation I have no alter-native, in my opinion, but to deny the requested relief.VIII. THE DISCHARGE OF DAN BENNETTA. General StatementDan Bennett was initially employed by Respondent onFebruary 7, 1977, and continued working there untilApril 10, 1979, at which time he was fired. He worked atseveral jobs while there. He began his last job for Re-spondent in October 1978 when he transferred to themaintenance department, under the direction of Max' I am mindful that the U.S. Court of Appeals for the Third Circuitrecently remanded this case, after affirming the Board's findings of unfairlabor practices, for reconsideration of the question of whether or not abargaining order may be issued without a demonstration of majority sup-port for the union. United Dairy Farmers Cooperative Association v.N.L.R.B., 633 F.2d 1054 (3d Cir. 1980). However, in addition to signifi-cant differences between that case and this, I have no warrant for failingto follow the Board's precedent, even in cases where a true conflict ap-pears between the Board and one or more courts of appeal. Iowa BeefPackers. Inc.. 144 NLRB 615, 616 (1963): Peavey Company. 249 NLRB853 (1980).513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHosack, working the 4:30 p.m. to 1:30 a.m. shift. Bennettwas regarded as a good employee and received three payraises in the year or so preceding his discharge.He was an adherent of the Union during both preelec-tion campaigns conducted in 1978 and 1979. He signedan authorization card on behalf of the Union and woreboth T-shirts and buttons asserting his allegiance to theUnion. Additionally, in the campaign preceding thesecond election, he talked to approximately 50 fellowworkers on behalf of the Union and passed out buttonsfor others to wear. He served as a member of theUnion's organizing committee, and the button which hewore so identified him.B. The DischargeOn April 9, 1979, Hosack directed Bennett to do thejob of preventive maintenance for a period of I week, asa fill-in for a vacationing fellow employee. This job re-quired, so Bennett testified, that each machine in theplant be lubricated and inspected according to a monthlyschedule, but with the work essentially being done at theemployee's own pace, without close supervision.Bennett began his last night of work at Respondent at5 p.m. He worked without incident until around 1o'clock the next morning. At that time he pushed hisequipment cart over to an area nearby the next two jobson his list. When he got there he noted a Reader's Digestmagazine laying there. So he sat down on some alumi-num rafters stored nearby and began to read "Laugh-ter-The Best Medicine." Behind him was the degreaserand he was off in a corner of the plant. Bennett testifiedthat he was not hiding or making any attempt to hide."He was about 10 to 12 feet from an aisleway, fromwhich he could be clearly seen.Bennett says he sat there only a short time, just longenough to read half a page, when Hosack walked up.Bennett said, jokingly, "You caught me sitting down."Hosack agreed and told him to punch his timecard outfor the night. Bennett asked why and Hosack responded,"You are not supposed to be sitting down on the job."Bennett rejoined that he had been working hard thatnight and was tired, so that he had sat down for a restwhile he read one page. Hosack repeated his direction topunch out and told Bennett he would ask the personneldepartment to suspend Bennett for 3 days. Bennett saidthat he had done no more than was common practice,and said that preventive maintenance was done at theemployee's own pace so long as the scheduled goals ofmaintenance were met. Hosack replied that he had neverheard of anyone sitting down to read books. Their argu-ment continued until Hosack told Bennett he was luckynot to be fired on the spot. Bennett was told to comeback the next day after first calling Hosack. Bennetturged Hosack to check the records to see how muchmaintenance Bennett had performed that night, butHosack refused.Around 10 a.m., Hosack phoned Bennett and told himto report to Summers' office at 4 p.m." Instead he vehemently asserted that such "breaks" were routine formaintenance employees; many others engaged in like conduct without ad-verse consequences, even though some might do so for lengthy periodsor, even in one case, for long enough to read a complete novel.When Bennett arrived there, he was met by Hosack,Summers, and Dave Fairbanks, Hosack's superior. Sum-mers said that he had heard Hosack's story and that hewanted to also hear Bennett's. Bennett exclaimed that hedid not understand what he had done that was wrong,that he had worked hard and that the records wouldbear him out. He also pointed out that he was a "reallygood employee," and had never been warned or repri-manded. Hosack interrupted to correct that he had beenwarned to wear his safety glasses. Bennett agreed, butargued that had never been "a problem." Hosack alsonoted he had been caught on a forklift truck. Bennettagain agreed that he had been caught, but noted thatnothing had ever been said. He went on to tell themwhat happened the night before, and to reiterate that hehad an excellent work record, telling them that hethought a 3-day suspension was totally unfair.Bennett was then asked to wait outside the office. Hedid so for about 30 minutes. He was then called back andSummers told him he was being terminated becauseHosack could no longer trust him. Bennett argued thathe was trustworthy, and that, even if he were not, Re-spondent's own records would show that he workedhard and well. He asked to speak to Summers in pri-vate.12 When the others had left he told Summers thatHosack had been a problem, not only for him but alsofor others as well. He reiterated his good record for 3years of work and asked to be reassigned anywhere inthe plant. Summers refused, so Bennett gave up and leftthe plant, not to return.C. The DefenseRespondent urges that, regardless of his reason, Ben-nett's reading break was unauthorized, and of a sortwhich he knew to be frowned upon by his supervisor.Additionally, Respondent contends that Bennett's breakwas substantially longer in duration than depicted in histestimony, that it makes no sense to suppose that Ben-nett's union activities should have so suddenly provenunbearably repugnant to his superiors, and that neitherthe severity of the discipline imposed nor the failure orrefusal of Respondent to carefully investigate Bennett'salleged wrongdoing are of any legitimate concern to mein this decision.D. Bennett's Discharge Was UnlawfulI conclude that the General Counsel has made out aprima facie showing sufficient to support the evidencethat Respondent discharged Bennett because of his unionactivity."aBennett's sympathies and activities in supportof the Union had been open and were admittedly wellknown to Respondent. The timing of the dischargecannot be ignored simply because Respondent had beenaware of his advocacy of the Union for a long time; in-stead, as has been shown by its activities in connection12 At one point during the interview Bennett asserted that if it werenot for the upcoming union election such drastic discipline would nothave been considered. Summers responded that the Union had nothing todo with the action taken."' See Wright Line. a Division of Wright Line. Inc., 251 NLRB 1083(1980).514 KAWASAKI MOTORSwith the election campaign in the March-April 1979 timeframe, Respondent harbored a virulent hostility towardunionization. That hostility manifested itself with illegalthreats that the plant would close, that it would move,that employees' jobs would be transferred to Japan, bythreats to take benefits away from employees, by promis-ing benefits to employees if they rejected unionism, andby granting benefits in order to induce them to do so.Thus, it begs the question for Respondent to simplyask whether Bennett had engaged in misconduct, or tonote that he might have properly been subjected to someform of discipline for having sat down to read a pagefrom Reader's Digest's section of "Laughter-The BestMedicine." Instead the proper question is whether or notthe evidence demonstrates that were it not for his unionactivities he would have suffered the same fate, i.e., eco-nomic capital punishment. I find, on balance, that hewould not and that his discharge was, therefore, discrim-inatory in nature.The decision to fire Bennett was made by Summersfollowing consultation with Hosack, Fairbanks, and Butt.His decision, so he testified, was predicated solely uponBennett's misconduct in sitting down to read a magazinethe night before. Summers testified that Bennett's dutiesrequired that he perform them throughout the plant, andthat he be alone, relatively "unsupervised," when doingso. But while Summers conceded that there were ma-chines in the area where Bennett was "caught" byHosack, he hedged his answer as to whether or not Ben-nett had, in fact, been performing maintenance dutiesupon them. In this respect, he lacked credibility, as hedid when he testified that Bennett had told him, whilemaking a plea for his job, that he had intended to simplyread a magazine for the remainder of his work shiftwhen he was "caught" by Hosack, another 30 or 40 min-utes.In evaluating allegations of discriminatory conduct,the pivotal factor is motive. N.L.R.B. v. Lipman Broth-ers, Inc., et al., 355 F.2d 15, 20 (Ist Cir. 1966). For, whileit is true that an employer may discharge for a goodreason, a bad reason, or no reason at all, it is also truethat an employer may not discharge when the real moti-vating factor is to do what Section 8(a)(3) forbids. GreatPlains Beef Company, 241 NLRB 948 (1979). And, fur-ther, while I must be careful not to substitute my ownsubjective judgment of what I would have done in Re-spondent's position, Grand Auto, Inc., d/b/a Super TireStores, 236 NLRB 877, fn. 1 (1978), and while I must ac-knowledge that simply because discipline may seem ex-treme it does not follow that the assigned reason for dis-charge was pretextual, J. Ray McDermott & Co., Inc.,233 NLRB 946, 952 (1977), neither does it follow thatsimply because valid grounds for discipline may have ex-isted that the termination was lawful. N.L.R.B. v. TexasIndependent Oil Company, Inc., 232 F.2d 447, 450 (9thCir. 1956). For an employer's motives may be mixed, andthe effect is the same as if the illegal reason were theonly operative reason. Construction, Production & Mainte-nance Laborers' Union Local No. 383, etc. (William PuliceConcrete Construction), 236 NLRB 125 (1978); N.L.R.B.v. Ayer Lar Sanitarium, 436 F.2d 45, 50 (9th Cir. 1970),and cases cited therein. An employer may not resort toeven a valid reason for discipline as a means of buildinga case against an employee due to his union activities,United Aircraft Corporation v. N.L.R.B., 440 F.2d 85, 92(2d Cir. 1971), or as a result of a campaign of "watchful-ly waiting for .... union enthusiasts to give the ...slightest reason or pretext to get rid of them because oftheir union activities." Lipman Brothers, Inc.,, 355 F.2d at21.Both the Board and the courts have held that "if thestated motive for a discharge is found to be false, it canbe inferred that the motive is an unlawful one which therespondent desires to conceal, at least where the sur-rounding facts tend to reinforce that inference." FirstNational Bank of Pueblo, 240 NLRB 184 (1979); ShattuckDenn Mining Corporation (Iron King Branch) v. N.L.R.B.,362 F.2d 466, 470 (9th Cir. 1966).Moreover, if a supervisor, upon whose report anaction is taken, was discriminatorily motivated in makingsuch a report, there is no question but that the reportmust itself be considered the cause of the action, and thatany resulting action must be regarded as discriminatory.Bechtel Corporation, 195 NLRB 1013, 1020 (1972). Thus,Fairbanks' testimony4 that Hosack had assured Summersthat no prior similar incidents were known cannot shieldRespondent.In this case it appears that the sudden decline in thelevel of tolerance shown by Hosack, and the "un-trustworthiness" shown by Bennett, coincided with thepeaking of both Bennett's union activities and the Em-ployer's antiunion campaign. Such circumstances giverise to an inference that an employer's stated reason fordiscipline was false. See, for example, All Brite WindowCleaning and Maintenance Service, Inc., 235 NLRB 596,602 (1977); The Youngstown Osteopathic Hospital Associ-ation, 224 NLRB 574 (1976); Holiday Inn of America ofSan Bernardino, 212 NLRB 280 (1974), enfd. as modified512 F.2d 1171 (9th Cir. 1975); Shasta Fiberglass, Inc., 202NLRB 341 (1973). And while, as noted earlier, I am notfree to substitute my judgment for that of Respondent,neither am I free to blind myself to the inferences whichlogically arise during an inquiry into Respondent's moti-vation where Respondent's actions seem atypical.The fact that the Employer failed to heed Bennett's re-peated pleas to simply look at his record to see howmuch he had done detracts from Respondent's credibilityin its assertion of a valid reason for discharge. CompareTama Meat Packing Corp., 230 NLRB 116 (1977).This conclusion seems doubly reasonable where a sea-soned and good employee, such as Bennett, was summa-rily discharged, thereby apparently causing Respondentto face the prospect of replacing him with someone un-seasoned; in this connection I note that Bennett was al-ready a replacement for a vacationing employee. Com-pare N.L.R.B. v. Davidson Rubber Co., 305 F.2d 166, 169(lst Cir. 1962); N.L.R.B. v. Local 776, IATSE (Film Edi-tors), 303 F.2d 513, 519 (9th Cir. 1962), cert. denied 371U.S. 826 (1962)." Fairbanks' testimony lacked credibility. Despite repeated attempts tohave him cease testifying in vague and conclusionary terms, he persistedI am unable to believe his testimony on any point short of an admission.515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn sum, Bennett was apparently a vocal and activesupporter of the Union. Respondent was adamantly op-posed to unionization and an election was soon to beheld. When Bennett engaged in activity which arguablyconstituted misconduct, but which was clearly of arather minor nature, similar to that which had beencountenanced on many occasions previously,5he wassummarily discharged while Respondent adamantly re-fused to consider or review its own records of howmuch work he had produced during the time in ques-tion. 6 I am persuaded that, on balance, had Bennett notbeen the strong union activist he was, and had the elec-tion not been imminent, Hosack's level of intolerancewould not have been so substantially increased and Ben-nett would simply have been told to return to work,either when Hosack first saw him or as soon as he hadcompleted his rest, and that, if any discipline at all hadbeen meted out, it would have been no more than a mildrebuke. 7 For while there is no quarreling with Respond-ent's position that it must be able to maintain high stand-ards of productivity, neither can it be gainsaid that Re-spondent may not enforce such standards only againstthose who happen to be leading or ardent supporters ofthe Union.Accordingly, I find and conclude that Respondent'sevidence is not sufficient to furnish an adequate defenseto the General Counsel's prima facie case. Summers' tes-timony regarding the discharge of another maintenanceemployee, Sorrell, demonstrated the comparatively pre-cipitous nature of Respondent's action in firing Bennett,who was accused of no more than an offense againstproperty. Sorrell, on the other hand, was accused of themuch more serious conduct of threatening a supervisor.The General Counsel's documentary evidence, drawnfrom Respondent's own files, shows that Sorrell wasissued a series of written warnings, growing out of aseries of incidents over a period of several months, someof which had the potential for violence.From all that appears Respondent had and used atleast a rough form of progressive discipline when dealingwith Sorrell, who was evidently not known as a unionactivist. Bennett, on the other hand, was quickly fired fora lesser offense, previously countenanced, despite Ben-nett's good record and in the face of his unavailing ef-forts to persuade Respondent's officials to even look at~5 Bennett's testimony to this effect was credibly delivered. It is alsonoted that Hosack was not called to testify to deny Bennett's testimony.And, as previously noted, I have not found Hosack's medical conditionsufficient to overcome credible evidence.' It is not even clear that what Bennett did would amount to "miscon-duct"; for I am convinced by the evidence that maintenance workersmust, by the very nature of their jobs, work at a pace motivated in largepart by their self-discipline, which will satisfy an employer if the resultsdemonstrate that the machinery has, in fact, been serviced properly. I donot believe that Respondent could credibly contend that it requires eachand every employee, including those working upon periodic maintenanceactivities, to behave in such a "nose to the grindstone" fashion that anemployee may not legitimately take a short restbreak." For example, employee Slossen credibly testified, corroborating Ben-nett, that he and others were similarly "caught" by Hosack only daysbefore Bennett was "caught." Yet Hosack merely caused them to returnto work. There is no explanation readily apparent for the differing levelof tolerance extended to them and Bennett other than Bennett's leadingrole in the efforts to unionize.its own records which Bennett contended would demon-strate that he had been working diligently.The disparate treatment thus demonstrated seems tohave little possibility of explanation other than that con-tended by the General Counsel and the Charging Party,i.e., that Bennett was subjected to summary, harsh disci-pline because of a desire by Respondent to rid itself ofhis union activism shortly before the election.Accordingly, I find and conclude that Respondent ille-gally discharged Bennett as alleged in violation of Sec-tion 8(a)(3) and (1) of the Act. It seems clear that, at theleast, Bennett's break cannot be correctly characterizedas unauthorized. Nor is it clear just how Bennett's "trust-worthiness" could be legitimately impugned based on theevidence at hand. It seems more likely that Hosack's ex-treme reaction to Bennett's alleged misconduct waspredicated upon his sense of "how little" Bennett caredfor the Company, as demonstrated by Bennett's wearingof a prounion badge or otherwise demonstrating a lead-ership capacity on behalf of the Union. Nor should Ho-sack's scarcely veiled warning, days before, that Bennetthad been foolish to buy a motorcycle since he had no as-surance of continued employment, be disregarded whenconsidering Hosack's motivation. I conclude, therefore,that Hosack, and others, illegally, seized upon this inci-dent in an attempt to manufacture "just cause" to dis-charge Bennett, in violation of Section 8(a)(1) and (3) ofthe Act.IX. THE DISCHARGE OF CONNIE CLAREA. General StatementConnie Clare began working for Respondent in April1977, eventually being assigned to a series of departmentsand jobs. She received a written warning in late 1977 orearly 1978, calling upon her to improve her attendance,increase her production, and be more consistent in main-taining high standards of quality. Her job review waspostponed for 30 days in order to give her an opportuni-ty to improve her performance. She was specificallywarned that her production should be improved byspending more time working and less in the bathroom ortalking. Ultimately, however, she succeeded in earning awork review and a merit wage increase (although Re-spondent contends that such an increase bore little or norelationship to true merit).As the Union's initial organizational effort began,Clare became an open advocate of the Union. She joinedthe organizing committee, 18 signed an authorization card,and passed out other materials from the Union to otheremployees prior to the first election.Clare's union sympathies were known to her superiorsand, quite obviously, did not evoke their approval. Onone occasion, 9Priest walked up to her and inquired' Wearing a type of button which identified her as a member of thecommittee, as opposed to the majority of buttons which merely bespokeone's allegiance.t9 These incidents are recited to demonstrate Respondent's knowledgeof and animus toward Clare's union sympathies and activities. There is noclaim that violations of Sec. 8(a)(I) of the Act should be found on thesebases, apparently since the evidence would be time barred for such a pur-pose.516 KAWASAKI MOTORSabout the button she was wearing. She told him that itwas a button to indicate that she was a member of theUnion's organizational committee. He turned and walkedaway.On another occasion, Priest told his employees in thecrating department that they would lose their benefits ifthe Union were elected. Clare, though not a member ofhis group, was seated nearby; Priest noted her presenceby pointing his finger at her and inviting her to comeover and speak to his employees if she had anything tosay. The bell then rang and employees returned to work.But Priest then came up to Clare and asked privatelywhy she favored the Union, after noting that Respondentcould promise better benefits if the employees votedagainst the Union. Priest20 then warned against any"union people fucking around with my people."2'B. The Discharge and the WarningsClare worked through the time of the June 2, 1978,election until June 22, 1978. At that time, so Respondentclaimed in her unemployment compensation proceeding,she was fired for poor attendance and violation of com-pany policies. Her policy violations were said to includesmoking in no smoking areas, leaving work early, andsitting down on the job, "after being duly warned."However, it is undenied that she was not told she hadbeen fired until sometime in the latter part of August.Clare had gone on maternity leave on June 29, 1978,and was scheduled to return to work on August 29,1978. Respondent contends that it determined to fireClare in June and delayed telling her of its plan not toallow her to return from her impending maternity leaveout of concern for her medical well being as the baby'sbirth approached.22A few days after the election, on June 7, 1978, Clarewas given a written warning by Barkhurst and Polivka.This warning mentioned a series of incidents alleged tohave occurred between April 24 and May 24, three con-sisting of poor or slow workmanship, two of failure towear safety glasses, and one of using Barkhurst's chair tosit down while working on the assembly line. The warn-ing additionally noted her frequent and extended trips tothe bathroom, as well as the bad effect her performancewas said to have upon the morale of fellow workers.Contrary to several assertions within the warning itself,Clare claimed never to have been warned about any ofthese matters, and refused to acknowledge receipt of thewritten warning by signing it on its face.20 Clare's testimony about these incidents was undenied.2 I do not credit the quavering. biased, and unlikely testimony ofMoore that Summers told him, a supervisory trainee at the time, thatClare and other known union sympathizers would be "taken care of'after the election. Nor do I credit the biased and implausible testimony ofSargent, also a supervisory trainee, that Summers told him and othersthat union adherents were to remain emplosyed "on borrowed time." Inthese respects, I credit the denials hy Summers.22 It is noted that she asked fr and secured an extension of her mater-nity leave pursuant to a telephone call of August 7 and another ofAugust 17 to Respondent. Her August 7 call noted to Respondent thather child had been born. No mention of her termination was made to herat that time, however, or on either August 12 or 17, when she againphoned relative to the maternity leave extension.On June 26, 1978, Clare received still another writtenreprimand which contained a warning of termination forfailure to correct the matters set forth in the reprimandor if she violated any other standards set by Respondent.This reprimand related to five incidents. Two of themrelated to the very day of her first warning, June 7; itwas alleged in the reprimand that Priest had warned heron June 7 about the quality of her work, and that Priesthad observed her failure to avoid talking and return towork promptly from the bathroom. One related to June12 when she was alleged to have returned late from herbreak, and to have been smoking in a high risk area. OnJune 16 Clare was said to have left her shift several min-utes early, spending the time in the bathroom, before"dashing" out to have her timecard punched. And final-ly, on June 22 Clare was said to have been smoking andidling near the end of her shift.C. The DefenseIn response to the allegations that Clare was bothwarned and discharged illegally, Respondent contendsthat Clare's discharge was amply warranted by the inci-dents set forth above. It is further contended that the to-tality of such incidents points up Respondent's justifica-tion in concluding that Clare should be regarded as apoor worker. And finally, as with all other allegations,Respondent contends that, if violations of the Act oc-curred, they have already been remedied.D. Clare's Discharge and Warnings Were LawfulEach of the parties has exhaustively tried and briefedthe issues pertaining to Clare. She was shown to be aunion loyalist, though I am unconvinced that a fair read-ing of the record will demonstrate that her union activi-ties were greater, or more offensive to Respondent, thanthose of many other employees. And the timing of herwritten warnings does cause some suspicion, coming asthey did so soon after the initial election campaign. Suchcircumstances might easily lead one to infer that Re-spondent "lay in wait" for Clare's smallest error, andamassed a record.23Here, however, I cannot conclude that the evidencesupports the inference that Clare would not have beendischarged had she not been engaged in union activities.For, despite the suspicious circumstances noted above,and despite my conclusion stemming from other evi-dence in this case that Respondent would have had littlereluctance to violate the Act, I believe that Clare's workfurnished Respondent with ample cause for discipline.And I am unable to conclude that she would not havebeen disciplined, or that the discipline would not havetaken the form of warnings and discharge, had she notbeen a union sympathizer and, to some extent, an activ-ist.I say all of this while mindful of the failure of Re-spondent to produce such important witnesses as Priest2:1 Clare testified that she was not warned or told that the incidentswere serious. I do not credit her in this. Instead. I believe that she simplyfailed to comprehend the jeopardy presented to her continued employ-ment.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Barkhurst. I believe that I must infer from this fail-ure that their testimony would have proven unfavorableto Respondent's position had they testified.But, having said all this, I am still unable to avoid theobvious truth that Clare's discriminatory treatment mustbe proven by credible evidence. For I find that Respond-ent's inconsistencies are insufficient to do more than raisesuspicions, rather than convince.For Clare's testimony was itself replete with inconsis-tency or fabrication. As I watched her testify, I conclud-ed, from both her demeanor and her testimonial inconsis-tency, that she has an ability to inwardly excuse anyfault, to shift the blame to others, to prevaricate, and tohedge her answers. In short, she impressed me as an un-reliable witness, whose account of past wrongs must bedrastically discounted.With regard to virtually every incident mentioned inthe warnings given her in June 1978, she testified thatshe had never been previously advised of any such defi-ciency in her work.Yet she admitted on cross-examination that she alreadyknew that she was on worktime when she sat down tosmoke in her regular department after returning from an-other area where she had been "loaned" for the day.Thus, I fail to see how any alleged failure to warn her ofadverse consequences could somehow make it all rightfor her to sit down and smoke, despite it being near theend of the workday.She also admitted that Priest had, indeed, told her toreturn to work promptly, after she had been using therestroom one day, when he observed her standing out-side its door on the loading dock, either talking to or lis-tening to a forklift driver named Muffley.She also admitted that Priest had, on or about June 7,1978, rebuked or instructed her on how to tape parts tomirrors. The fact that Priest's rebuke or instruction toher did not "register" with Clare as justified cannot de-tract from the fact that it was given, or from its evidentcontradiction of her testimony that she was not ever no-tified of these incidents' potential harm to her workrecord.Similarly she recalled being late in returning frombreak on June 12, 1978. She excused it as being justifiedby her desire to seek out Barkhurst and talk over hermaternity leave. But I believe she must surely haveknown that she could not return late from a break with-out, at the least, making prior arrangements with her su-pervisor to be given extra time to attend to such adminis-trative matters.Regarding the reprimand for failing to wear safetyglasses, Clare's affidavit of September 12, 1978, contra-dicts her testimony about never having been previouslywarned. But again, she excused this by noting that shehad never heard of anyone being "written up" for suchan offense. While I would agree with her that such anoffense seems trivial, I cannot agree with the inferenceshe seems to advance, that Respondent was not within itsrights in demanding adherence to safety standards by itsemployees, even if they had been engaged in union activ-ities.Clare testified that she did not regularly go into therestroom to smoke before leaving work, and that she didso only on June 16, 1978. Yet in her September 12, 1978,affidavit, Clare claimed that she had been doing thisalmost every day that she worked there.Clare sought to excuse the various inconsistencies be-tween her testimony during the hearing and that whichshe had previously given in various affidavits to Boardpersonnel and to an agent of the Charging Party. She didso by noting that she was so busy with caring for herchildren that she became confused while giving her affi-davits. But while Clare impressed me as a sincere andearnest person, and while I have no reason to doubt hertestimony to the effect that she became confused whilegiving affidavits, I cannot find these inconsistencies to beadequately justified or warranted. Indeed, much of whatI have set forth above seems to corroborate her assertedstate of "confusion." But, having observed her attemptsto testify credibly, and to rehabilitate her earlier testimo-ny, I am constrained to note that, however sympatheti-cally I may view her plight, I remain unable to attachmuch credence to her testimony as a whole. Instead, Ican only observe that she seemed unable to testify con-sistently, or in a manner not patently self-serving.Contrary to Clare's depiction of herself as a good andsteady worker, willing to accept instruction and responsi-bility, Respondent presented the testimony of a numberof Clare's former coworkers. Maxine King's testimonywas thoroughly credible and, in sum, depicted Clare as aworker who failed to carry her fair share of the work-load, thereby causing a morale problem to develop,which eventually resulted, in April 1978, in several em-ployees complaining about Clare's work habits to super-vision. Her testimony was supported in many respects bythat of Dorothy Anderson, who, while somewhat excit-able as a witness, was also credible. Similarly, the testi-mony of Laverne Kumm, while somewhat lacking in de-tails, was nonetheless believable.I conclude that the General Counsel's evidence makesout a prima facie case that Clare's engagement in protect-ed conduct was a motivating factor in Respondent's deci-sion to discharge her.24However, I also conclude thatthe General Counsel's case is quite weak and that Clare'sdeficiencies as a witness detract even further therefrom.While Respondent's evidence25regarding its motivationin withholding the notice of her discharge from Clare,and even its basis for determining to discharge, seemssuspiciously contrived, I have concluded that such evi-dence, whatever its infirmities, does demonstrate thatClare would have been warned and discharged even inthe absence of her union activities. I therefore find thatRespondent did not violate the Act by disciplining ordischarging Clare in any manner alleged. I shall, accord-ingly, dismiss each allegation of wrongdoing by Re-spondent relating to Connie Clare.24 See Wright Line. a Division of Wright Line. Inc.. 251 NLRB 1083(1980).2s In this connection, I specifically note that I was not favorably im-pressed with Respondent's evidence regarding the timing of its announce-ment to Clare that a decision had been reached to terminate her; nor wasI favorably impressed with Respondent's apparent inability to consistent-ly state the basis for its decision to discharge.518 KAWASAKI MOTORSX. THE "FASHION FAIR" DEFENSEI reject Respondent's argument that no remedy isneeded in this case. The essence of that argument stemsfrom Board precedent indicating the Board's approvalof an employer's efforts to halt the effects of its own il-legal activity. In the case of this particular Respondent, apanel majority of the Board, over the vigorous dissent ofthe Chairman, determined that a notice posted by Re-spondent was sufficient to "expunge the ill effects nor-mally incident to [illegal] activities" and, accordingly,dismissed certain allegations of a complaint.While I applaud any efforts made by Respondent tolimit or halt the effects of its own wrongdoing, I mustnote my own doubts that the Board's pronouncements onthe subject may be said to have ever risen to the level ofa "doctrine," as characterized by Respondent. Instead,each case cited by Respondent, or which I have read in-dependently, leads me to conclude that the Board hascarefully avoided such a conclusion. It is my opinionthat the thrust of such cases is to encourage attempts tocease or remedy wrongdoing but, all the same, to reservethe vindication of public rights to the Board itself.In any event, there are substantial reasons to believethat the "doctrine" should not be applied in this case.First of all, the "doctrine" has already been applied tothis same Respondent. Yet, only a year or two later, it isobserved that this Respondent engaged in numerous andserious unfair labor practices, and interfered unlawfullywith the employees' free choice in a representation elec-tion.Secondly, the very severity, breadth, and variety ofunfair labor practices committed by this Respondentseem to fatally detract from the good impact its disclaim-ers might have had to dispel any lingering coercive ef-fects among its employees. In short, I know of no validreason many employees, either witnesses to or victims ofunlawful action by Respondent, might have for trustingthe words of Respondent regarding its intentions to re-frain from illegal activities in the future.Thirdly, the "disclaimers" were very general in theirlanguage. This defect might not be viewed as being ofgreat moment had the disclaimers not also so vigorouslyprotested Respondent's innocence of all wrongdoing.And finally, I believe that a remedy is needed for Re-spondent's flagrant interference with the free choice ofthe electorate, regardless of what the assurances againstfuture wrongdoing might have been. Similarly, I havedetermined that employee Bennett is entitled to reinstate-ment and backpay. Respondent's notices to employeesfail to make provision for any of these needed remedies.XI. PROCEDURAL AND EVIDENTIARY MATTERSIn the course of this hearing a number of motionswere addressed to me. In most instances, I ruled on themat the hearing; often rulings were reserved; in still otherinstances, motions were renewed after my ruling.Included among the motions were those of the Gener-al Counsel that I rescind or modify the views expressed"2 Fashion Fair. Inc.. Srernberger Brothers. Inc.. and Cinbo, Inc., 159NLRB 1435 (1966); see also. for example. Kawasaki fotors CorporationUSA, 231 NLRB 1151 (1977). involving this same facility.as findings in my letter-order dated December 5, 1979(G.C. Exh. I(ii)), that I strike the testimony of certainwitnesses for having violated the rule of sequestration,and that I allow the General Counsel's pleadings to beconformed to the proof offered in this case.Also included are Respondent's motions that I strikecertain testimony because of the General Counsel's fail-ure to provide Respondent with copies of affidavits, andRespondent's motion for a mistrial, essentially based onthe same conduct.Having now reviewed the record, I have determinedto overrule all outstanding motions by any party. I do sobecause of my belief that the record adequately explainsand supports each ruling I made during the hearing, aswell as this ruling dealing with all remaining motions.The record seems adequate to enable any party ag-grieved by my rulings to secure proper review thereof.However, I grant the General Counsel's post-trialmotion to amend its brief to me by substitution of a newpage which corrects the inadvertent typographical omis-sion of one line.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Respondent having discriminatorily discharged DanBennett, I find it necessary that Respondent be orderedto reinstate him to his former or substantially equivalentposition without prejudice to his seniority or other rightsand privileges, dismissing, if necessary, anyone who mayhave been hired to perform the work which he was per-forming at the time of his severance on April 10, 1979.Additionally, Respondent will be ordered to make DanBennett whole for any loss of earnings he may have suf-fered by reason of his unlawful termination. Backpay isto be computed in the manner prescribed in F. W Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).27THE OBJECTIONSHaving found that the Employer engaged in preelec-tion misconduct interfering with the laboratory condi-tions required for a free and uncoerced choice on thequestion of representation, I shall recommend that theelection of April 18, 1979, be set aside and that a rerunelection be conducted at such time as the Regional Di-rector for Region 17 deems appropriate.CONCLUSIONS OF LAWI. Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discharging Dan Bennett on or about April 10,1979, because of Bennett's support for and activity on27 See, generally. Isis Plumbing Heating Co., 138 NLRB 716 (1962).See also Olympic Medical Corporation. 250 NLRB 146 (190).519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbehalf of the Union, Respondent has violated Section8(a)(3) and (1) of the Act.4. By promising benefits to employees in order to per-suade them to stop supporting the Union, and by threat-ening to discharge, to impose more onerous job duties, toclose or move the plant or any of its work, to withholdpromotions, job reviews, or benefits, or to make employ-ees' selection of a union futile, Respondent violated Sec-tion 8(aX1) of the Act.5. The above unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. Respondent has not engaged in unfair labor prac-tices other than those specifically found herein.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 2The Respondent, Kawasaki Motors Corporation,U.S.A., Lincoln, Nebraska, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Discharging, laying off, or otherwise discriminatingagainst employees in regard to their hire or tenure of em-ployment because of their activities on behalf of a labororganization or for engaging in any activity protected bySection 7 of the Act.(b) Threatening employees with discharge or other re-prisals because of their activities on behalf of or supportfor International Union, United Automobile, Aerospace,and Agricultural Implement Workers of America(UAW) or any other labor organization.(c) Promising benefits to employees in order to per-suade them to stop their activities on behalf of or sympa-thies in favor of a labor organization.:a In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecomes its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Dan Bennett immediate and full reinstatementto his former or substantially equivalent position of em-ployment if his former position of employment no longerexists, without prejudice to his seniority or other rightsand privileges, and make him whole for lost earnings inthe manner set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all per-sonnel records and reports and all other records neces-sary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its Lincoln, Nebraska, facility copies of theattached notice marked "Appendix."29Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the representation elec-tion conducted on April 19, 1979, in Case 17-RC-8473be, and the same hereby is, set aside, and that Case 17-RC-8473 be, and the same hereby is, remanded to theRegional Director for Region 17 for the purpose of con-ducting a new election.29 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."520